DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-23 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of U.S. Patent No. 11140496 (US Application No. 16285667), or in an alternative combination with Hirsch (US Patent No. (US Patent No. 9972895). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example: 
17484139
Patent No. 16285667
1. An ear-wearable electronic device configured to be worn by a wearer, comprising: a housing configured to be supported at, by, in or on the wearer's ear, a processor disposed in the housing; a speaker or a receiver operably coupled to the processor; a radio frequency transceiver disposed in the housing and operably coupled to the 10processor; and a battery/antenna module disposed in the housing and comprising: a battery; a Bluetooth helical antenna wrapped around the battery and operably coupled to the transceiver; and 15electrically insulating material disposed between the Bluetooth helical antenna and the battery.

12. The device of claim 1, wherein the Bluetooth helical antenna and the transceiver are configured to operate within a 2.4 GHz ISM frequency band.

1. An ear-worn electronic device configured to be worn by a wearer, comprising: a housing configured to be supported at, by, in or on the wearer's ear, a processor disposed in the housing; a speaker or a receiver operably coupled to the processor; a radio frequency transceiver disposed in the housing and operably coupled to the processor; and a battery/antenna module disposed in the housing and comprising: a battery; a helical antenna comprising a set of offset antenna elements wrapped around the battery and operably coupled to the transceiver; and electrically insulating material disposed between the helical antenna and the battery.

12. The device of claim 1, wherein the helical antenna and the transceiver are configured to operate within a 2.4 GHz ISM frequency band.

The Patent does not specification teach Bluetooth®.

1) However, the language Bluetooth® and 2.4 GHz are often used interchangeable since the Bluetooth wireless standard protocol uses 2.4 GHz to communication information wirelessly.  

Therefore, it would have been obvious; if not inherent, before the effective filing date of the claimed invention that the  implementation of  the Bluetooth antenna of the instant application uses the well-known ISM frequency band to communicate information.  


OR,  alternatively: 

2) Hirsch teaches a Bluetooth helical antenna (60, helical antenna; col. 1 lines 64-67, Bluetooth antenna) coupled to the transceiver and comprising a plurality of wires wrapped around the battery (54) and an insulating cap (col. 4 lines 47-66; 61, spacer or ferrite tape) operably coupled to the transceiver; and 15electrically insulating material (col. 4 lines 47-66; 61, spacer or ferrite tape) disposed on the battery, the cap separating the wires from the battery and comprising a support arrangement configured support the wires in a fixed position relative to the battery. 
 
One of ordinary skill in the art before the effective filing date of the claimed invention could have provide the antenna in the instant application, in the manner taught by Hirsch, to allow for optimal placement of the antenna within the earpiece.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 9-13, 15-19, 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1-6, 9-13, 15-19, 23 contains the trademark/trade name Bluetooth®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe protocol type and, accordingly, the identification/description is indefinite.

A Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 11-13, 18, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US Publication No. 2018/0014104), in view of Hirsch et al (US Patent No. 9972895).
 	Regarding claims 1 and 11, Boesen teaches an ear-wearable electronic device configured to be worn by a wearer, comprising: a housing (10) configured to be supported at, by, in or on the wearer's ear, a processor (120) disposed in the housing; a speaker (118) or a receiver operably coupled to the processor; a radio frequency transceiver (124, 126) disposed in the housing and operably coupled to the 10processor; and a battery/antenna module (130) disposed in the housing and comprising: a battery (130); and an antenna (para. 0027; NFMI antenna). 
	Boesen fails to teach a Bluetooth helical antenna wrapped around the battery and operably coupled to the transceiver; and 15electrically insulating material disposed between the Bluetooth helical antenna and the battery.
	Hirsch teaches a Bluetooth helical antenna (60, helical antenna; col. 1 lines 64-67, Bluetooth antenna) wrapped around the battery (54) and operably coupled to the transceiver; and 15electrically insulating material (col. 4 lines 47-66; 61, spacer or ferrite tape) disposed between the Bluetooth helical antenna and the battery.
	One of ordinary skill in the art before the effective filing date of the claimed invention could have provide the antenna in the invention of Boesen, in the manner taught by Hirsch, to allow for optimal placement of the antenna within the earpiece.

 	Regarding claim 3, the combination of Boesen and Hirsch teaches the device of claim 1, wherein: the electrically insulating material is configured as a cap at least partially covering the battery; and 25the cap comprises a support arrangement configured to support the Bluetooth helical antenna on the battery (Hirsch; col. 4 lines 47-66; 61, spacer or ferrite tape).  

 	5Regarding claim 12, the combination of Boesen and Hirsch fails to specifically teach the device of claim 1, wherein the Bluetooth helical antenna and the transceiver are configured to operate within a 2.4 GHz ISM frequency band.
	However, the Examiner takes Office that it is known the language Bluetooth® and 2.4 GHz are often used interchangeable since the Bluetooth wireless standard protocol uses 2.4 GHz to communication information wirelessly.  
 	Therefore, it would have been obvious; if not inherent, before the effective filing date of the claimed invention that the  implementation of  the Bluetooth antenna of the instant application uses the well-known ISM frequency band to communicate information.  
 	Regarding claims 13 and 18, Boesen teaches an ear-wearable electronic device configured to be worn by a wearer, comprising: a housing (10) configured to be supported at, by, in or on the wearer's ear, 10a processor (120) disposed in the housing; a speaker or a receiver operably coupled to the processor; a radio frequency transceiver (124, 126) disposed in the housing and operably coupled to the processor; and a battery/antenna module (disposed in the housing and comprising: 15a battery (130); an antenna (para. 0027; NFMI antenna)
Boesen fails to teach a Bluetooth helical antenna operably coupled to the transceiver and comprising a plurality of wires wrapped around the battery; and an electrically insulating cap disposed on the battery, the cap separating the wires from the battery and comprising a support arrangement configured support the wires in 20a fixed position relative to the battery.  
	Hirsch teaches a Bluetooth helical antenna (60, helical antenna; col. 1 lines 64-67, Bluetooth antenna) coupled to the transceiver and comprising a plurality of wires wrapped around the battery (54) and an insulating cap (col. 4 lines 47-66; 61, spacer or ferrite tape) operably coupled to the transceiver; and 15electrically insulating material (col. 4 lines 47-66; 61, spacer or ferrite tape) disposed on the battery, the cap separating the wires from the battery and comprising a support arrangement configured support the wires in a fixed position relative to the battery. 
	One of ordinary skill in the art before the effective filing date of the claimed invention could have provide the antenna in the invention of Boesen, in the manner taught by Hirsch, to allow for optimal placement of the antenna within the earpiece.
	20Regarding claim 19, Boesen teaches an ear-wearable electronic device configured to be worn by a wearer, comprising: a housing (10) configured for at least partial insertion into an ear canal of the wearer, the housing having a preformed shape (fig. 1-2) that conforms to a shape of the wearer's ear canal; a processor (120) disposed in the housing; a speaker or a receiver (118) operably coupled to the processor; 25a radio frequency transceiver (124, 126) disposed in the housing and operably coupled to the processor; and a battery/antenna module disposed in the housing and comprising: a battery (130); an antenna (para. 0027; NFMI antenna). 
	Boesen fails to teach a Bluetooth helical antenna wrapped around the battery and operably coupled 30to the transceiver; and Page 34Docket No.: ST0778US2/Patent Applicationelectrically insulating material disposed between the Bluetooth helical antenna and the battery. 
 	Hirsch teaches a Bluetooth helical antenna (60, helical antenna; col. 1 lines 64-67, Bluetooth antenna) wrapped around the battery (54) and operably coupled to the transceiver; and 15electrically insulating material (col. 4 lines 47-66; 61, spacer or ferrite tape) disposed between the Bluetooth helical antenna and the battery.
	One of ordinary skill in the art before the effective filing date of the claimed invention could have provide the antenna in the invention of Boesen, in the manner taught by Hirsch, to allow for optimal placement of the antenna within the earpiece.

 	10Regarding claim 22, the combination of Boesen and Hirsch teaches the device of claim 19, wherein the ear-wearable electronic device is configured as an in-the-ear (ITE) device, in-the-canal (ITC) device, invisible-in-canal (IIC) device or completely-in-the-canal (CIC) device (Boesen; figs. 1-2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 19, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653